
	
		I
		111th CONGRESS
		1st Session
		H. R. 2275
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Jackson of
			 Illinois (for himself, Mr.
			 Crenshaw, and Mr. Castle)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To support research and public awareness activities with
		  respect to inflammatory bowel disease, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Inflammatory Bowel Disease Research
			 and Awareness Act.
		2.FindingsThe Congress finds as follows:
			(1)Crohn’s disease
			 and ulcerative colitis are serious inflammatory diseases of the
			 gastrointestinal tract.
			(2)Crohn’s disease
			 may occur in any section of the gastrointestinal tract but is predominately
			 found in the lower part of the small intestine and the large intestine.
			 Ulcerative colitis is characterized by inflammation and ulceration of the
			 innermost lining of the colon. Complete removal of the colon in patients with
			 ulcerative colitis can potentially alleviate and cure symptoms.
			(3)Because Crohn’s
			 disease and ulcerative colitis behave similarly, they are collectively known as
			 inflammatory bowel disease. Both diseases present a variety of symptoms,
			 including severe diarrhea; abdominal pain with cramps; fever; arthritic joint
			 pain, inflammation of the eye, and rectal bleeding. There is no known cause of
			 inflammatory bowel disease, or medical cure.
			(4)It is estimated
			 that up to 1,400,000 people in the United States suffer from inflammatory bowel
			 disease, 30 percent of whom are diagnosed during their childhood years.
			(5)Children with
			 inflammatory bowel disease miss school activities because of bloody diarrhea
			 and abdominal pain, and many adults who had onset of inflammatory bowel disease
			 as children had delayed puberty and impaired growth and have never reached
			 their full genetic growth potential.
			(6)Inflammatory bowel
			 disease patients are at high risk for developing colorectal cancer.
			(7)The total annual
			 medical costs for inflammatory bowel disease patients are estimated at more
			 than $2,000,000,000.
			(8)The average time
			 from presentation of symptoms to diagnosis in children is three years.
			(9)Delayed diagnosis
			 of inflammatory bowel disease frequently results in more-active disease
			 associated with increased morbidity and complications.
			(10)The National
			 Institutes of Health National Commission on Digestive Diseases issued
			 comprehensive research goals related to inflammatory bowel disease in its April
			 2009 report to Congress and the American public entitled Opportunities
			 and Challenges in Digestive Diseases Research: Recommendations of the National
			 Commission on Digestive Diseases.
			3.Enhancing CDC’s
			 public health activities on inflammatory bowel diseasePart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 320A
			 the following:
			
				320B.Inflammatory
				bowel disease epidemiology research and pediatric patient registry
				program
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall conduct, support, and expand
				epidemiology research on inflammatory bowel disease in both pediatric and adult
				populations and establish a registry of pediatric IBD patients.
					(b)Cooperative
				agreementIn carrying out subsection (a), the Secretary shall
				enter into a cooperative agreement with a nonprofit organization with expertise
				and experience in conducting inflammatory bowel disease research to develop and
				administer the epidemiology research and registry program, including—
						(1)expansion of
				existing IBD epidemiology program research activities within the National
				Center for Chronic Disease Prevention and Health Promotion; and
						(2)establishment,
				within one year of enactment of this section, of a population-based registry of
				pediatric IBD patients for the purposes of data collection, research, and
				patient services.
						(c)Pediatric IBD
				registry
						(1)FocusThe
				pediatric IBD registry established under this section shall focus on, but not
				be limited to, data collection, storage and analysis regarding—
							(A)the incidence and
				prevalence of pediatric IBD in the United States;
							(B)genetic and
				environmental factors associated with pediatric IBD;
							(C)age, race or
				ethnicity, gender, and family history of individuals diagnosed with pediatric
				IBD; and
							(D)treatment
				approaches and outcomes in pediatric IBD.
							(2)Additional
				requirementsIn establishing the pediatric IBD registry under
				this section, the Secretary shall—
							(A)identify,
				build-upon, and coordinate with existing public and private surveillance
				systems related to pediatric IBD; and
							(B)establish a secure
				communication mechanism within the registry to facilitate patient contact with
				researchers studying the environmental and genetic causes of pediatric IBD or
				conducting clinical trials on pediatric IBD.
							(d)DefinitionIn this section, the term IBD
				means inflammatory bowel disease.
					(e)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $3,500,000 for each of the fiscal years 2010 through
				2014.
					320C.Increasing
				public awareness of inflammatory bowel disease and improving health
				professional education
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall award grants to eligible entities for
				the purpose of increasing awareness of inflammatory bowel disease among the
				general public and health care providers.
					(b)Use of
				fundsThe Secretary may not award a grant under this section to
				an eligible entity unless the entity agreed to use the grant to develop
				educational materials and conduct awareness programs focused on inflammatory
				bowel disease, including with respect to the following subjects:
						(1)Crohn’s disease
				and ulcerative colitis and their symptoms.
						(2)Testing required
				for appropriate diagnosis and the importance of accurate and early
				diagnosis.
						(3)Key differences
				between pediatric and adult disease.
						(4)Specific physical
				and psychosocial issues impacting pediatric patients, including stunted growth,
				malnutrition, delayed puberty, and depression.
						(5)Treatment options
				for both adult and pediatric patients.
						(6)The importance of
				identifying aggressive disease in children at an early stage in order to
				implement the most effective treatment protocol.
						(7)Complications of
				inflammatory bowel disease and related secondary conditions, including
				colorectal cancer.
						(8)Federal and
				private information resources for patients and physicians.
						(9)Incidence and
				prevalence data on pediatric and adult inflammatory bowel disease.
						(c)Report to
				CongressNot later than September 30, 2010, the Secretary shall
				report to the Committee on Energy and Commerce of the House of Representatives,
				the Committee on Health, Education, Labor, and Pensions of the Senate, and the
				Committees on Appropriations of the House of Representatives and the Senate
				regarding the status of activities under this section.
					(d)Eligible
				entityTo carry out this section, the term eligible
				entity means a nonprofit patient or professional organization with
				experience in serving adults and children with inflammatory bowel
				disease.
					(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $2,000,000 for each of fiscal years 2010
				through
				2014.
					.
		4.Sense of Congress
			 on expansion of biomedical research on inflammatory bowel diseaseIt is the sense of the Congress that—
			(1)the Secretary,
			 acting through the Director of the National Institutes of Health and the
			 Director of the National Institute of Diabetes and Digestive and Kidney
			 Diseases (in this section referred to as the Institute) should
			 aggressively support basic, translational, and clinical research designed to
			 meet the research goals for inflammatory bowel disease (in this section
			 referred to as IBD) included in the National Institutes of
			 Health National Commission on Digestive Diseases report entitled
			 Opportunities and Challenges in Digestive Diseases Research:
			 Recommendations of the National Commission on Digestive Diseases,
			 including by—
				(A)establishing an
			 objective basis for determining clinical diagnosis, detailed phenotype, and
			 disease activity in IBD;
				(B)developing an
			 individualized approach to IBD risk evaluation and management based on genetic
			 susceptibility;
				(C)modulating the
			 intestinal microflora to prevent or control IBD;
				(D)effectively
			 modulating the mucosal immune system to prevent or ameliorate IBD;
				(E)sustaining the
			 health of the mucosal surface;
				(F)promoting
			 regeneration and repair of injury in IBD;
				(G)providing
			 effective tools for clinical evaluation and intervention in IBD; and
				(H)ameliorating or
			 preventing adverse effects of IBD on growth and development in children and
			 adolescents;
				(2)the
			 Institute should support the training of qualified health professionals in
			 biomedical research focused on IBD, including pediatric investigators;
			 and
			(3)the Institute
			 should continue its strong collaboration with medical and patient organizations
			 concerned with IBD and seek opportunities to promote research identified in the
			 scientific agendas Challenges in Inflammatory Bowel Disease
			 Research (Crohn’s and Colitis Foundation of America) and Chronic
			 Inflammatory Bowel Disease (North American Society for Pediatric
			 Gastroenterology, Hepatology and Nutrition).
			5.Biennial
			 reportsSection 403(a)(5) of
			 the Public Health Service Act (42 U.S.C. 283(a)(5)) is amended—
			(1)by redesignating
			 subparagraph (L) as subparagraph (M); and
			(2)by inserting after
			 subparagraph (K) the following:
				
					(L)Inflammatory bowel
				disease.
					.
			
